DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant claims 371 of international PCT/JP2011/080435, filed 12/28/2011.

Information Disclosure Statement
The IDS submitted on 10/18/2013 and 2/7/2014 were previously considered. 

Status of Claims
Applicant’s claims, filed 2/16/2021, have been entered. 
Claims 1-21, 38-40, 42, 43, and 46 were previously cancelled. 
Claims 22-37, 41, 44, 45, 47, and 48 are currently pending in this application and have been allowed.  
The TITLE has been further amended by Examiner’s Amendment below. 

Reasons for Allowance
As noted for reasons in the “Reasons for Allowance” section of the Non-Final mailed 11/13/2020, claims 22-37, 41, 44, 45, 47, and 48 have been allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE TITLE
AUCTION INFORMATION PROCESSING DEVICE[[,]] AND AUCTION INFORMATION PROCESSING METHOD



Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Hoffberg (US 2007/0087756 A1) teaches an auction with automatic price changes that allow a seller to respond quickly to market conditions while keeping the price of the merchandise as high as possible. 
	Reference B of the Notice of References Cited Bhogal et al. (US 2013/0073410 A1) teaches providing automatic market analysis for a computer controlled short-term auction. 
 	Reference U of the Notice of References Cited “Japanese vs. Dutch Reverse Auctions” teaches reverse Japanese auctions that maximize the number of potential award candidates at a particular clearing price. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625